El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Rafael Otero Castro, como dueño, y Ceferino Rivera Ca-jigas, como dependiente, de un puesto de carne, fueron acu-sados y convictos por la Corte de Distrito de San Juan de una infracción a la Orden Administrativa núm. 124 aprobada por el Administrador de Suministros de acuerdo con la Ley núm. 228 de 12 de mayo de 1942, por baber vendido a Inés Rodríguez Colón dos libras de carne de res para sopa al precio de veinticinco centavos la libra, siendo el precio má-ximo fijado en la referida orden el de dieciséis centavos la libra. Fueron sentenciados a cumplir tres meses de cárcel y a pagar una multa de $100 cada uno, y en' este recurso alegan como único error que la sentencia dictada es contraria a la prueba y no se ajusta a derecho.
Hemos examinado cuidadosamente toda la prueba presen-tada en este caso y somos de opinión que no existe conflicto *766alguno en la misma, y que la de cargo es insuficiente para sos-tener la sentencia., ya que de ella surge duda razonable de la culpabilidad de los acusados.
Dos fueron los testigos de cargo: Inés Rodríguez Colón y Gilberto Muñiz Fantauzzi. La primera declaró que el 13 de diciembre de 1946 compró dos libras de carne en el_ esta-blecimiento de Rafael Otero Castro y se las despachó el otro acusado, Ceferino Rivera Cajigas, y le cobraron cincuenta centavos; que pidió “dos libras de carne de sopa de costillas, de res” y que le despacharon “carne de sopa de costillas.” En la repregunta declaró:
“P. ¿Ud. no pidió carne de costillas de pecho, que le vendiera carne de pecho?
R. Bueno, fué la equivocación mía o fué de él.
P. ¿Luego entonces Ud. le dice al Señor Juez y al fiscal que hubo una equivocación allí!
R. Bueno.
P. ¿Hubo o no hubo una equivocación, es o no cierto que a usted le dieron carne de pecho que es a veinticinco centavos, a veintiocho centavos, que usted cogió la carne porque le gustó más?
R. Yo fui y le dije ‘píqueme dos libras de carne de costillas, de esa’.
P. ¿De costillas?
R. Sí, señor.
P. ¿Es o no cierto que le dieron carne de costilla?
R. Sí, señor.
P. ¿Carne de costilla?
R. Sí, señor.” (Pág. 8, T. de E.)
A pregunta del Fiscal contestó:
“P. .¿Qué clase de carne le despacharon?
R. Eso, carne de costillas.” (Pág. 9, T. de E.)
■ El otro testigo de cargo, Muñiz, declaró que vió salir a Inés Rodríguez de la carnicería y él examinó la carne y era de res, de sopa; unos pedazos de hueso de costillas, pero casi no tenían carne ninguna y otro pedazo de carne aparte; que *767“Como setenta y cinco por ciento de hueso” y que eso era carne de sopa y que además el acnsado Rivera le dijo qné había vendido dos libras de carne de sopa. A repregunta de la defensa declaró que la carne tenía parte de costillas y que “en casi todos los casos se le echan costillas en la carne de sopa”; admitió que la carne de costillas tiene otro precio para luego decir que la carne de costillas “no tiene precio.”
Los testigos de la defensa, Domingo García y Julio Iri-zarry, declararon, en síntesis, que ellos estaban comprando carne de pecho y de costillas para guisar y cuando llegó Inés Rodríguez le pidió al dependiente le vendiera dos libras de esa misma carne y así lo hizo éste, cobrándola a veinticinco centavos la libra.
La Orden Administrativa núm. 124 de la Administración General de Suministros dispone que el precio máximo para la venta de carne al detall será, entre otros, el siguiente:
“Carne de guisar (stew meat) — 30^ Ib.
Carne de sopa (soup meat) — 16^ lb.”
Y define estas carnes así:
“Carne de guisar: significa faldilla, costillar, pecho, eubrepecho, pescuezo, espalda y sobrelomo.
Carne de sopa: significa garrón, patas y huesos con un 25 por ciento o más de carne.”
Si bien es cierto que en alguna ocasión los testigos de cargo dijeron que la carne vendida por los acusados era carne de sopa, el conjunto de sus declaraciones tendió a demostrar que dicha carne era de costillas. Si el precio máximo fijado a la carne de costillas es de treinta centavos la libra, ya que el costillar se considera carne de guisar en la Orden Administra-tiva núm. 124, dicha prueba, a nuestro juicio, es insuficiente para sostener la sentencia condenatoria o, por lo menos, por su naturaleza hace surgir una duda razonable que la corte inferior debió resolver a favor de los acusados. Si bien somos remisos a intervenir con la apreciación que de la prueba hace *768una. corte inferior, especialmente cuando es contradictoria, creemos que en este caso se cometió el error imputado. Pueblo v. Viana, 41 D.P.R. 413.

Procede la revocación de la sentencia y la absolución de los acusados.